Bird, J.
This cause was tried jointly with the case of Colborne v. Railway, ante, 139 (143 N. W. 32). In that case the right of the plaintiff to recover for her injuries was denied on the ground of the negligence of the driver of the automobile in which she was riding. Kolchowsky, the plaintiff in this case, was the driver of the automobile. He likewise brought suit to recover for his injuries, and on the same evidence the trial court directed a verdict for the defendant, and the case is now here for review. Inasmuch as it was adjudged in the Colborne Case *517that Kolchowsky’s negligence would prevent a recovery, it follows that for the same reason no recovery can be had in his case. The judgment of the trial court is affirmed.
Steere, C. J., and Moore, McAlvay, Brooke, Kuhn, Stone, and Ostrander, JJ., concurred.